In a negligence action to-recover damages for personal injuries, (1) defendant Byrne appeals from so much of a judgment of the Supreme Court, Queens County, entered June 2, *5871970, as is against him and in favor of plaintiff, upon a jury verdict of $20,000; and (2) plaintiff cross-appeals from so much of the judgment as is against him and in favor of defendant Imbrosciano, upon the jury verdict. Judgment affirmed insofar as appealed from by plaintiff, without costs. No opinion. Judgment reversed insofar as appealed from by defendant Byrne, on the law, and, as between plaintiff and said defendant, new trial granted on the issues of damages only, with appropriate severance of action, and with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $12,500 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended, is affirmed, without costs. The court has considered the questions of fact and has determined that it would not grant a new trial to defendant Byrne upon those questions. In our opinion, predicated on the proof adduced, the jury’s verdict was excessive to the extent indicated herein. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.